Title: To Benjamin Franklin from Jean de Neufville & fils, 7 December 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin



Sir
Amsterdam 7 Decr. 1781
In answer to the letter your Excellency honoured us with in date of 26 Ulto:, & to that which his Excellency John Adams, did us also the honour of writing to us, to mention proposals in conformity of those of your Excellency, About the Vessels which were disappointed of Mr Gillon’s Convoy.
We wrote Your Excellency before, at the particular desire of His Excellency John Adams & we are now proud of the Opportunity of offering both your Excellency’s our services as far as they may be usefull to the United States, & your Excellency’s think we deserve that Confidence.
We have Said to his Excellency John Adams, which we have the honour to confirm, that for our own part, we find the proposals of fixing a certain sum (or appointing reciprocally a Mediation for damages) Very reasonable, & we will comply therewith with great pleasure, & if the other owners will not it Shall not be our fault, for we cannot dispose of their rights; & your Excell. can differ from us in opinion only, from matters being misrepresented or your Excellencys, not Abstracting ours, from this of the other Ship owners; or Ships Husbands, which are All distinct. In many & general occasions, a Majority may decide between owners of Vessels, but on uncommon and similar cases to this, no Majority can. An owner of ever So small a Share can demand a decision by Law, or make the Ships husbands responsible for any indemnification. So your Excellency will be convinced, that our owning one half of the Liberty & one quarter of the Aurora, cannot rule the whole; besides as we have offered those our Shares, several times to His Excellency John Adams without any gain or profit whatever, when his Excellency seemed willing to purchase those Vessels, or one of them; on Acct of Congress we cannot be thought either partial or Interested. Those Offers we not only repeat but to remove every injurious Idea you could have formed, of our disinterestedness in this case, we again Say: we are decidedly resolved to give up our interest to that of Congress; & we are willing that it Should have on any one you may in this case cause to Stand in our Shoes every Advantage we may have, or you may Suppose we can derive from our Interest as owners.
We shall consider the delivery of the goods to His Excellency John Adams, as if delivered to Congress, neither of which we refuse, nor have we ever refused, or detained them, as we have already offer’d to desist ourselves from our shares & further we cannot do, nor could your Excellency were you in our place. As to what concerned us in particular, we beg leave to mention first that we have engaged to purchase the Continental goods & to Ship them on Board of the Frigate of Mr. Gillon this we have done. Mr Jackson had the Management of this Business & when we had fulfilled our engagements, he paid us in Bills accepted by your Excellency; So there is not a Shadow of Blame to be laid Against us, & for which your Excellency could pretend to refuse the payment of those Bills, & as it would of Course have been a violation of All public faith, to have refused us the bills promised, after we had Shipped the Goods, it would be no less so to refuse the payment thereof; & derogatory in every sence to the Honour of Congress.
What may since have been done, between Mr. Gillon & Major Jackson concerning those goods can be nothing to us, even if by accident they had been destroyed or Burnt. It may be proper however, to be more explicit About Some Matters to convince your Excellency that we have on every Occasion been Solicitous to Promote the Amn. Interest without regard to our own.
Mr. Gillon has applied to us for our assistance in the Expedition of the Frigates we did not refuse it & we dare say we have most essentially asisted him, altho’ we have ourselves advised him to give others the open directions of his concerns as well as all the proffit & Advantage thereof, & have neither wished, nor demanded any from him, but that of our Commission for our Advances & what goods we have purchased for him. After we had Assisted Mr. Gillon with large Sums &c., we Applied to Coll. Laurens in his behalf; it is true, (& we have Openly said so to Coll. Laurens) that we could not but expect he would pay us part of that money, as a part of our reimbursement; but Altho Comre. Gillon had made that a part of the condition, by which he Obtained it, & made us a sacred promise of it, he did not keep his word; we cannot of Course be made answerable for any part of the Said Mr Gillons Conduct.
Further we have been entirely ignorant of the Contract with Coll Laurens or at least of the Contents thereof, when Mr Gillon Said, that he could not take the Continental goods & those of the State of South Carolina & would have dutch Vessels for the last we were ordered to procure two Vessels which we did with the assistance of our friends Messrs Van Arp on condition, that they Should take the Management Thereof, as Ships Husbands & dispose of as much of them as they could, we only engaging to take what Should remain undisposed of, & Should have been glad no Share of them had been left for us (or but a very small one) but it happened that no more purchasers as owners could be got; we by that means owned one half of the Liberty, & one quarter of the Aurora, when those Ships were first bought, we paid f. 12000 on the half & 8000 f. on the quarter. What the further expences have been or how much they will cost we are entirely ignorant of.
The Charter parties were agreed upon between Messrs Van Arp & Mr Gillon, nothing was wanted but their being signed, & Mr. Gillon was to return for that purpose, but remained on Board & desired us and Other Gentlemen to come down to the Depot. Our LDN went, and as to the Charter parties which Messrs Van Arp, had Signed they were delivered by the Notary sealed up & addressed to the Notary at the Texel who rec’d them in the same condition; the frigate had left the Texel, they went Nevertheless on Board, but our LDN obtained there, as little any part of the payment from Mr Gillon; as the Notary could get the Charter Parties Signed. This is all we know, & as to what Mr. Gillon has written that he Cruized ten days off the Texel for those vessels to come out, to him (when he knew they could not for the afforementioned reasons) we wish not to say any thing about it, & leave to Messrs Van Arp & the Capts. to answer that, or any Other matter concerning the vessels; it is Certain however, that Several American Vessels which he had engaged to take under his Convoy two of which have Since been taken, were equally disappointed. So we cannot but repeat that whoever was in fault Messrs Van Arp As Ship Husbands or directors of the Ships, or the Capts are to answer those questions as to the goods having been shipped by us on Board the Frigate we delivered them then out of our Charge & their Shipping them afterwds. in the Other Ship was done by the Commodore & direction of others, after which no just claim on us can be made; as little as we have now any right or power to make them on Others; without you authorise us for that purpose willing however to do all that lay’s in us with Messrs Van arp to make matters easy, we have directly communicated His Excellency John Adams’s proposals, in consequence of those of your Excellency, to the said Gentleman as they are the only persons to whom can be made any application, tho’ we had no right to make it, but as being concerned in the Vessels, giving our full consent to every thing that can aid in Setling the matter. As to our Shares, we again confirm to your Excellency that we are willing to give them up, rather than be Suspected to have any part in the detention of the Goods or could cause difficulty to any Amicable Arrangement which our principles forbids us & any thing farther you Shall point out to us wherein we can do more. We have Offered to His Excellency John Adams to go to law (if required) with Messrs. Van Arp against our own Interest Which we repeat we have determinately resolved to Sacrifice in this Instance to that of Congress.
This we hope will convince your Excellency that we are not blameable, & that we Are deserving of that Character we cannot be more Solicitous to merit from Congress than from your Excellency, having with truth been devotedly attachd to its interest; as we ever Shall be & with great respect assure you we are Your Excellency’s Most Obedt & most Humble Servts.
John DE Neufville & Son
His Excelly. B. Franklin


[In Jean de Neufville’s hand:] P.S. As we are equally desirous to Satisfy His Excly. Mr. Adams of the Rectitude of our Conduct in this whole Matter as well as of our Candour in the Steps we take therein we have laid before him the present letter as we have now so Much reason to believe he had Missapprehended the Affair as Well as your Excellency, and he says he Will go to law with the Ships husband unless an Arbitration settles the business Immediately in either Case both your Excellencys may rely on our hearty Concurance.
J D N & Son

